On this statement of facts, the plaintiff’s counsel insisted, that no equity appeared in the bill exhibited to the chancellor. But the court said, it was impossible to support the attachment under the circumstances of this case.
If sufficient equity was not disclosed in the bill to warrant the *chancellor’.s interposition, this court is bound to presume, that he will dissolve the injunction. The plaintiff *■ has chosen his own forum, in the first instance. He has obtained judgment, and levied his execution, which is a satisfaction in *275law. He has also ample security under the order for an injunction. To entertain this suit, would be a race for jurisdiction, highly unbecoming the relative character of the individual states of the union towards each other.
Mr. John Read, pro quer.
Messrs. Ingersoll and Rodney, pro def.
Attachment quashed.